Citation Nr: 1640091	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  10-49 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to service connection for anxiety disorder, to include as secondary to vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a January 2013 videoconference hearing and a transcript of the hearing has been associated with the claims file.  

These matters were previously remanded by the Board in February 2014 for additional development.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  Vertigo did not have onset during active service and is not otherwise etiologically related to active service or to a service-connected disability.  

2.  Anxiety disorder did not have onset during active service and is not otherwise etiologically related to active service or to a service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

2.  The criteria for service connection for anxiety disorder have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his service connection claims in March 2010.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  

As directed by the February 2014 Board remand, VA obtained updated VA treatment records and requested information about any additional relevant private treatment records from the Veteran, although he did not respond.  VA also attempted to schedule the Veteran for relevant examinations as directed by the Board; however, the Veteran subsequently indicated that he did not want to report for the examinations, did not want to be seen by another provider, and that the Board should have sufficient evidence to decide his claims.  Moreover, following the October 2014 Supplemental Statement of the Case (SSOC), the Veteran's representative submitted a waiver indicating that he had no further evidence to submit in support of his appeal.  

The duty to assist is not always a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Given the attempted development above, the Board finds that adjudication of the Veteran's claims based on the evidence of record is appropriate and no further notice or assistance is required for a fair adjudication of the Veteran's claims.  See 38 C.F.R. § 3.655 (2015).


II.  Service Connection - Vertigo & Anxiety Disorder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for vertigo and anxiety disorder, to include as secondary to vertigo.  

Service treatment records do not document any complaints, treatment, or diagnosis of vertigo or anxiety disorder.  An August 1960 physical examination upon enlistment documents normal relevant clinical evaluations, and the Veteran denied dizziness/fainting spells, nervous trouble of any sort, depression, or excessive worry within a concurrent report of medical history.  Similarly, an April 1964 physical examination upon discharge documents normal relevant clinical evaluations, and the Veteran again denied dizziness/fainting spells, nervous trouble of any sort, depression, or excessive worry within a concurrent report of medical history.  

Post-service private treatment records from November 2006 document the Veteran's vertigo symptoms were probably secondary to sinusitis.  VA treatment records from April 2007 document that the Veteran was seen at the emergency room in February 2007 with complaints of chronic vertigo.  Private treatment records from February 2010 document his history of dizziness since November 2006 and vertiginous syndrome since March 2007.  A March 2010 problem list documents anxiety with onset in July 2008.  

In May 2010, the Veteran reported that his vertigo was somewhat controlled, but could flare up again, and that it brought on his anxiety, which he first experienced during active service in December 1963.  In June 2010, the Veteran stated that he experienced dizziness several times during active service, although the symptoms would eventually dissipate somewhat.  He also reported anxiety after discharge from active service when his ringing ears and dizziness returned.  In his December 2010 VA Form 9, the Veteran stated that his vertigo problems were from his inner ear, caused him to use a cane, and resulted from his work on a flight line during active service.  

VA treatment records from August 2010 again document the Veteran's history of vertigo, which had since responded to a course of therapy, so that the Veteran no longer experienced dizziness.  A March 2013 letter from the Veteran's private physician documents that the Veteran had been under his care since 2007, when he was diagnosed with vertigo, and that he had anxiety since 2008.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for vertigo and anxiety disorder, to include as secondary to vertigo.  

Significantly, while the evidence of record documents post-service vertigo and anxiety, as discussed above, service treatment records do not document that vertigo or anxiety first had onset during active service.  Rather, post-service treatment records first document a history of dizziness since November 2006, later diagnosed as vertigo in March 2007, and anxiety with onset in July 2008.  Moreover, there is no probative evidence of a nexus between the Veteran's vertigo or anxiety and his active service.  

The Veteran's lay statements regarding his observable symptoms are probative evidence, see Layno v. Brown, 6 Vet. App. at 469; however, to the extent that the Veteran's statements attempt to assert a nexus between his vertigo or anxiety and active service, such statements are afforded little probative value, as the Veteran is not shown to possess complex medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that the Veteran reports that his vertigo or anxiety symptoms first had onset during active service, such statements are inconsistent with the additional evidence of record, namely service treatment records discussed above; therefore, such reports are afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Additionally, to the extent that the Veteran has claimed entitlement to service connection for anxiety as secondary to vertigo, such claim is not warranted as a matter of law, as the Veteran's claim of entitlement to service connection for vertigo is also denied herein.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. at 448.  

In sum, the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for vertigo and anxiety disorder, to include as secondary to vertigo.  As such, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for vertigo is denied.  

Service connection for anxiety disorder, to include as secondary to vertigo, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


